OPINION AND JUDGMENT ON DISMISSAL OF APPEAL
MEYERS, Justice.
On this day it was called to this Court’s attention that neither the appellant’s brief nor appellant’s motion for extension of time to file brief have been timely filed. It is this Court’s opinion that this appeal should be dismissed.
It is therefore ordered, adjudged and decreed that this appeal be dismissed.
It is further ordered that appellant, Kenneth L. Bennett, and his sureties, Edward Newton and Dale E. Dollar, pay all costs of this appeal for which let execution issue, and that this decision be certified below for observance.